Title: From George Washington to Major General Charles Lee, 30 January 1776
From: Washington, George
To: Lee, Charles



Dear Sir
Cambridge 30 Jany 1776

I wrote you the 23 Inst. & then Informed you that Genl Clinton had gone upon some expedition with 4 or 500 men; there is good reason to beleive that Tryon has applied for some Troops, & that he would join them with a great number of Inhabitants, so that you will see the necessity of your being decisive & expeditious in your operations in that Quarter—The Tories should be disarmed Immediately, tho It is probable, that they may have

secured their Arms on board the Kings Ships, untill called upon to use ’em against us—However you can Seize upon the persons of the Principals, they must be so notoriously known, that the⟨re⟩ will be little danger of your Committing mistakes, And happy should I be, If the Governor could be one of them.
Since Writing the above, your favour of the 24th came to hand with the Sundry Inclosures, which I have with attention perused & very much approve of your Conduct—I sincerely wish that the Letter you expect to receive from Congress may empower you to Act, conformable to your own & my Sentiments on this Occasion, If they should Order differently we must Submit, as they doubtless will have good reasons for what they may determine on.
The Congress desire I should send an Active General to Canada; I fancy when they made the demand, that they did not think Genl Schuyler would continue in that station, which he has given me to understand by some late Letters from him, that he would. Should they not approve of the New York expedition, & think another General necessary for the Northern departmt, It is probable they will fix on you to take the Command there, I should be sorry to have you removed so far from this Scene, But If the service there requires your presence It will be a fine field for the exertion of your admirable Talents—There is nothing new here, Let me hear often from you & beleive me &c.
